Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on January 11, 2021 is acknowledged.  The traversal is on the ground(s) that the method claims are tied intwith an apparatus.  This is not found persuasive because the allowable subject matter includes method steps that are not directly tied into the apparatus structure, and thus the apparatus would require an additional burdensome search to determine its disposition. It may be possible to amend the apparatus claims for rejoinder, however.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 6,071,454 A, hereinafter Shimizu).
Regarding Claims 1-5 and 15, Shimizu in Figure 1 and per the citations in the included Written Opinion of the International Searching Authority (with which the Examiner concurs) teaches a method of injection molding a discrete part having sections with distinct characteristics via the use of at least two molding units that inject one material into one cavity, then form another cavity by adjusting the core back assembly, such that the second cavity includes the first material and into which a second distinct material is injected.
While Shimizu does not expressly disclose an embodiment where the second material moves in a path between and through first and second openings, Shimizu in Figure 3 shows that the second material can be injected in one opening between two previously-formed parts E, and thus it would have been obvious to extend the teaching and form two or more spaced openings to be filled by a second material to make parts that require such additional complexity.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or fairly suggest including a pivotally-moving arm as claimed in the core back assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743